OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date July 8, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A The Chesapeake Core Growth Fund Annual Proxy Voting Report 01-Jul-2010 To 30-Jun-2011 MARVELL TECHNOLOGY GROUP LTD. Security G5876H105 Meeting Type Annual Ticker Symbol MRVL Meeting Date 08-Jul-2010 ISIN BMG5876H1051 Agenda 933294213 - Management City Holding Recon Date 20-May-2010 Country United States Vote Deadline Date 07-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1A ELECTION OF DIRECTOR: DR. TA-LIN HSU Management For For A1B ELECTION OF DIRECTOR: DR. JOHN G. KASSAKIAN Management For For A2 TO APPROVE AMENDMENT TO BYE-LAW 12 OF THE COMPANY'S BYE-LAWS. Management For For A3 TO APPROVE AMENDMENT TO BYE-LAW 44 OF THE COMPANY'S BYE-LAWS. Management For For A4 TO APPROVE THE EXECUTIVE PERFORMANCE INCENTIVE PLAN. Management For For A5 TO APPROVE AMENDMENT TO AMENDED AND RESTATED 1 Management For For A6 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS OUR AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND TO AUTHORIZE THE AUDIT COMMITTEE, ACTING ON BEHALF OF THE BOARD OF DIRECTORS, TO FIX THE REMUNERATION OF THE AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, IN BOTH CASES FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Management For For RESEARCH IN MOTION LIMITED Security Meeting Type Annual Ticker Symbol RIMM Meeting Date 13-Jul-2010 ISIN CA7609751028 Agenda 933301121 - Management City Holding Recon Date 25-May-2010 Country Canada Vote Deadline Date 08-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES L. BALSILLIE For For 2 MIKE LAZARIDIS For For 3 JAMES ESTILL Withheld Against 4 DAVID KERR For For 5 ROGER MARTIN For For 6 JOHN RICHARDSON Withheld Against 7 BARBARA STYMIEST For For 8 ANTONIO VIANA-BAPTISTA For For 9 JOHN WETMORE For For 02 IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For BMC SOFTWARE, INC. Security Meeting Type Annual Ticker Symbol BMC Meeting Date 21-Jul-2010 ISIN US0559211000 Agenda 933301640 - Management City Holding Recon Date 25-May-2010 Country United States Vote Deadline Date 20-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT E. BEAUCHAMP Management For For 1B ELECTION OF DIRECTOR: JON E. BARFIELD Management For For 1C ELECTION OF DIRECTOR: GARY L. BLOOM Management For For 1D ELECTION OF DIRECTOR: MELDON K. GAFNER Management For For 1E ELECTION OF DIRECTOR: MARK J. HAWKINS Management For For 1F ELECTION OF DIRECTOR: STEPHAN A. JAMES Management For For 1G ELECTION OF DIRECTOR: P. THOMAS JENKINS Management For For 1H ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1I ELECTION OF DIRECTOR: KATHLEEN A. O'NEIL Management For For 1J ELECTION OF DIRECTOR: TOM C. TINSLEY Management For For 02 PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF BMC SOFTWARE, INC. IN CONNECTION WITH THE AMENDMENT OF OUR VOTING STANDARD FOR MATTERS SUBJECT TO A VOTE OF STOCKHOLDERS. Management For For 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BMC SOFTWARE, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2011. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 21-Sep-2010 ISIN US57636Q1040 Agenda 933315586 - Management City Holding Recon Date 26-Jul-2010 Country United States Vote Deadline Date 20-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS IN PHASES AND EFFECT RELATED CHANGES IN DIRECTOR VACANCY AND REMOVAL PROCEDURES. Management For For 1B AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTING REQUIREMENT FOR AMENDING THE COMPANY'S CERTIFICATE OF INCORPORATION. Management For For 1C AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO THE COMPOSITION OF THE BOARD OF DIRECTORS. Management For For 1D AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO THE OWNERSHIP OF THE COMPANY'S STOCK AND DELETE RELATED OBSOLETE PROVISIONS. Management For For 02 APPROVAL OF THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE EACH OF THE PROPOSALS COMPRISING PROPOSAL 1 AT THE TIME OF THE ANNUAL MEETING. Management For For 03 DIRECTOR Management 1 NANCY J. KARCH For For 2 J.O. REYES LAGUNES For For 3 EDWARD SUNING TIAN Withheld Against 4 SILVIO BARZI For For 04 RE-APPROVAL OF THE COMPANY'S SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN. Management For For 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2010. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 27-Sep-2010 ISIN US31428X1063 Agenda 933319419 - Management City Holding Recon Date 02-Aug-2010 Country United States Vote Deadline Date 24-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1D ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management Against Against 1E ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1F ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1G ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1H ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1I ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1J ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1K ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 ADOPTION OF 2 Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING CEO SUCCESSION PLANNING. Shareholder Against For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 06-Oct-2010 ISIN US68389X1054 Agenda 933328189 - Management City Holding Recon Date 09-Aug-2010 Country United States Vote Deadline Date 05-Oct-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 02 APPROVE THE ORACLE CORPORATION EXECUTIVE BONUS PLAN. Management For For 03 APPROVE THE ORACLE CORPORATION AMENDED AND RESTATED 2000 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. Management Against Against 04 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. Management For For 05 ACT ON A STOCKHOLDER PROPOSAL TO AMEND THE CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Shareholder Against For 06 ACT ON A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder For Against 07 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 04-Nov-2010 ISIN US5128071082 Agenda 933334966 - Management City Holding Recon Date 10-Sep-2010 Country United States Vote Deadline Date 03-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES W. BAGLEY For For 2 DAVID G. ARSCOTT For For 3 ROBERT M. BERDAHL For For 4 ERIC K. BRANDT For For 5 GRANT M. INMAN For For 6 CATHERINE P. LEGO For For 7 STEPHEN G. NEWBERRY For For 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 Management Against Against 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Management For For MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 19-Nov-2010 ISIN US5949011002 Agenda 933336299 - Management City Holding Recon Date 27-Sep-2010 Country United States Vote Deadline Date 18-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS M. BROWN, JR. For For 2 B. GARY DANDO For For 3 A.L. GIANNOPOULOS For For 4 F. SUZANNE JENNICHES For For 5 JOHN G. PUENTE Withheld Against 6 DWIGHT S. TAYLOR For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2(PROPOSAL 2) Management For For 03 PROPOSAL TO AMEND THE COMPANY'S 1,200,(PROPOSAL 3) Management For For AIR PRODUCTS AND CHEMICALS, INC. Security Meeting Type Annual Ticker Symbol APD Meeting Date 27-Jan-2011 ISIN US0091581068 Agenda 933358699 - Management City Holding Recon Date 30-Nov-2010 Country United States Vote Deadline Date 26-Jan-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHADWICK C. DEATON For For 2 MICHAEL J. DONAHUE For For 3 URSULA O. FAIRBAIRN For For 4 LAWRENCE S. SMITH For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS. Management Against Against 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against 05 APPROVAL OF ANNUAL INCENTIVE PLAN TERMS. TO APPROVE THE ANNUAL INCENTIVE PLAN TERMS TO PERMIT EXCLUSION FROM TAX DEDUCTION LIMITS. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 27-Jan-2011 ISIN US22160K1051 Agenda 933359007 - Management City Holding Recon Date 22-Nov-2010 Country United States Vote Deadline Date 26-Jan-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SUSAN L. DECKER For For 2 RICHARD M. LIBENSON Withheld Against 3 JOHN W. MEISENBACH Withheld Against 4 CHARLES T. MUNGER Withheld Against 02 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 03 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2011 ISIN US0378331005 Agenda 933364755 - Management City Holding Recon Date 27-Dec-2010 Country United States Vote Deadline Date 22-Feb-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 ARTHUR D. LEVINSON For For 7 RONALD D. SUGAR For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management City Holding Recon Date 24-Jan-2011 Country United States Vote Deadline Date 22-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management Against Against 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 Management For For 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT-PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 21-Apr-2011 ISIN US4448591028 Agenda 933377093 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 20-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1B ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1C ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1D ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 THE APPROVAL OF THE HUMANA INC. 2 Management Against Against 04 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 05 APPROVAL OF THE FREQUENCY WITH WHICH FUTURE SHAREHOLDER VOTES ON COMPENSATION OF THE NAMED EXECUTIVE OFFICERS WILL BE HELD. Management 1 Year For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 21-Apr-2011 ISIN US1729671016 Agenda 933378336 - Management City Holding Recon Date 22-Feb-2011 Country United States Vote Deadline Date 20-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management Against Against 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Management Against Against 1E ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1G ELECTION OF DIRECTOR: RICHARD D. PARSONS Management Against Against 1H ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1I ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1J ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1K ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1L ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1M ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1N ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management For For 04 APPROVAL OF CITI'S 2 Management For For 05 ADVISORY VOTE ON CITI'S 2010 EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Against For 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. Shareholder Against For 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder For Against 12 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 25-Apr-2011 ISIN US4385161066 Agenda 933380115 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 21-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 02 APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 2 Management For For 06 HONEYWELL INTERNATIONAL INC. INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, Management For For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 08 SPECIAL SHAREOWNER MEETINGS. Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 28-Apr-2011 ISIN US2193501051 Agenda 933380191 - Management City Holding Recon Date 24-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Against Against 1B ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C ELECTION OF DIRECTOR: GORDON GUND Management Against Against 1D ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1E ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1F ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 02 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 05 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder For Against THE HERSHEY COMPANY Security Meeting Type Annual Ticker Symbol HSY Meeting Date 28-Apr-2011 ISIN US4278661081 Agenda 933382929 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 P.M. ARWAY For For 2 R.F. CAVANAUGH Withheld Against 3 C.A. DAVIS For For 4 J.M. MEAD For For 5 J.E. NEVELS Withheld Against 6 A.J. PALMER For For 7 T.J. RIDGE For For 8 D.L. SHEDLARZ For For 9 D.J. WEST For For 02 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. Management For For 03 APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 04 SELECT, ON A NON-BINDING ADVISORY BASIS, THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVE THE HERSHEY COMPANY AMENDED AND RESTATED EQUITY AND INCENTIVE COMPENSATION PLAN. Management For For LIFE TECHNOLOGIES CORPORATION Security 53217V109 Meeting Type Annual Ticker Symbol LIFE Meeting Date 28-Apr-2011 ISIN US53217V1098 Agenda 933384973 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management Against Against 1B ELECTION OF DIRECTOR: GREGORY T. LUCIER Management For For 1C ELECTION OF DIRECTOR: RONALD A. MATRICARIA Management For For 1D ELECTION OF DIRECTOR: DAVID C. U'PRICHARD, PHD Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. LONGFIELD Management For For 1F ELECTION OF DIRECTOR: ORA H. PESCOVITZ, MD Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Against Against 03 ADOPTION OF AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION. Management For For 04 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 05 APPROVAL OF A NON-BINDING ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER VOTING ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year Against DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 28-Apr-2011 ISIN US25490A1016 Agenda 933386624 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID B. DILLON For For 2 SAMUEL A. DIPIAZZA, JR. For For 3 LORRIE M. NORRINGTON For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Against Against 03 AMEND CERTIFICATE OF INCORPORATION TO MAKE CERTAIN CAPITAL STOCK CHANGES INCLUDING REDUCTION OF AUTHORIZED CLASS B SHARES FROM Management For For 04 AMEND CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 05 AMEND CERTIFICATE OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 06 AMEND CERTIFICATE OF INCORPORATION TO PERMIT A SPECIAL MEETING OF STOCKHOLDERS TO BE CALLED BY 25% OR MORE OF THE STOCKHOLDERS IN CERTAIN CIRCUMSTANCES. Management Against Against 07 AMEND CERTIFICATE OF INCORPORATION TO ADOPT DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES. Management Against Against 08 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 09 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year For ALLEGHENY TECHNOLOGIES INCORPORATED Security 01741R102 Meeting Type Annual Ticker Symbol ATI Meeting Date 29-Apr-2011 ISIN US01741R1023 Agenda 933389884 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 28-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 JAMES C. DIGGS For For 2 J. BRETT HARVEY Withheld Against 3 MICHAEL J. JOYCE For For B ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED OFFICERS. Management Against Against C ADVISORY VOTE ON WHETHER THE ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. Management 1 Year For D RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2011. Management For For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 30-Apr-2011 ISIN US4128221086 Agenda 933396411 - Management City Holding Recon Date 10-Mar-2011 Country United States Vote Deadline Date 29-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 GEORGE H. CONRADES Withheld Against 5 JUDSON C. GREEN For For 6 SARA L. LEVINSON For For 7 N. THOMAS LINEBARGER Withheld Against 8 GEORGE L. MILES, JR. Withheld Against 9 JOCHEN ZEITZ Withheld Against 02 APPROVAL OF AMENDMENTS TO ARTICLE V OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 03 APPROVAL OF AMENDMENTS TO ARTICLE VII OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 04 APPROVAL OF AMENDMENTS TO DELETE ARTICLE VIII AND RENUMBER ARTICLE IX OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 05 APPROVAL OF HARLEY-DAVIDSON, INC. SHORT-TERM INCENTIVE PLAN FOR SENIOR EXECUTIVES Management For For 06 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS Management Against Against 07 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 08 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year For 09 SHAREHOLDER PROPOSAL REGARDING SURVIVOR BENEFITS Shareholder For Against THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 02-May-2011 ISIN US0970231058 Agenda 933387397 - Management City Holding Recon Date 03-Mar-2011 Country United States Vote Deadline Date 29-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1B ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1C ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1D ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1F ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1I ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1J ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1K ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. Management For For 05 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shareholder Against For 06 REPORT ON POLITICAL ACTIVITY. Shareholder Against For 07 ACTION BY WRITTEN CONSENT. Shareholder For Against 08 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder For Against 09 INDEPENDENT CHAIRMAN. Shareholder For Against WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 03-May-2011 ISIN US9497461015 Agenda 933389151 - Management City Holding Recon Date 04-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Management Against Against 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1D ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1E ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1F ELECTION OF DIRECTOR: DONALD M. JAMES Management Against Against 1G ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Against Against 1H ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Against Against 1I ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1J ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Against Against 1K ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 02 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management For For 03 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. Management 1 Year For 04 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. Management For For 05 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. Shareholder For Against 06 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder For Against 07 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Against For 09 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For CAMERON INTERNATIONAL CORPORATION Security 13342B105 Meeting Type Annual Ticker Symbol CAM Meeting Date 03-May-2011 ISIN US13342B1052 Agenda 933393047 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1B ELECTION OF DIRECTOR: JACK B. MOORE Management For For 1C ELECTION OF DIRECTOR: DAVID ROSS Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management For For 03 TO APPROVE THE COMPANY'S 2 Management For For 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 Management For For 05 TO CONDUCT AN ADVISORY VOTE ON THE COMPANY'S 2 Management For For 06 TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 03-May-2011 ISIN US26875P1012 Agenda 933398516 - Management City Holding Recon Date 09-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GEORGE A. ALCORN Management For For 1B ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1C ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1D ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1E ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1F ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1G ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS UPON A CHANGE OF CONTROL, IF PROPERLY PRESENTED. Shareholder For Against 06 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED. Shareholder For Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 04-May-2011 ISIN US2686481027 Agenda 933387929 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 03-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management For For 1D ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1E ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 03 APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 04 APPROVAL OF AN AMENDMENT TO EMC'S BYLAWS TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 1 Year For EXPRESS SCRIPTS, INC. Security Meeting Type Annual Ticker Symbol ESRX Meeting Date 04-May-2011 ISIN US3021821000 Agenda 933388755 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 03-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1D ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1E ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1F ELECTION OF DIRECTOR: WOODROW A MYERS, JR., MD Management For For 1G ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1H ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1I ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1J ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management For For 03 TO APPROVE AMENDMENT TO THE BYLAWS REGARDING CALLING OF A SPECIAL MEETING. Management For For 04 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year Against 06 TO APPROVE AND RATIFY THE EXPRESS SCRIPTS, INC. 2011 LONG-TERM INCENTIVE PLAN. Management For For 07 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For BROADCOM CORPORATION Security Meeting Type Annual Ticker Symbol BRCM Meeting Date 05-May-2011 ISIN US1113201073 Agenda 933387311 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 NANCY H. HANDEL For For 2 EDDY W. HARTENSTEIN For For 3 MARIA KLAWE, PH.D. For For 4 JOHN E. MAJOR For For 5 SCOTT A. MCGREGOR For For 6 WILLIAM T. MORROW For For 7 HENRY SAMUELI, PH.D. For For 8 JOHN A.C. SWAINSON For For 9 ROBERT E. SWITZ For For 02 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS IN THE PROXY STATEMENT. Management For For 03 TO RECOMMEND CONDUCTING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For STARWOOD HOTELS & RESORTS WORLDWIDE Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 05-May-2011 ISIN US85590A4013 Agenda 933390421 - Management City Holding Recon Date 10-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ADAM ARON For For 2 CHARLENE BARSHEFSKY For For 3 THOMAS CLARKE For For 4 CLAYTON DALEY, JR. For For 5 BRUCE DUNCAN For For 6 LIZANNE GALBREATH For For 7 ERIC HIPPEAU For For 8 STEPHEN QUAZZO For For 9 THOMAS RYDER For For 10 FRITS VAN PAASSCHEN For For 11 KNEELAND YOUNGBLOOD For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 RESOLVED, THAT THE COMPANY STOCKHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION & ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION, IN OUR PROXY STATEMENT FOR THE 2 OF STOCKHOLDERS. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For ALCOA INC. Security Meeting Type Annual Ticker Symbol AA Meeting Date 06-May-2011 ISIN US0138171014 Agenda 933386179 - Management City Holding Recon Date 11-Feb-2011 Country United States Vote Deadline Date 05-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For 1B ELECTION OF DIRECTOR: JAMES W. OWENS Management For For 1C ELECTION OF DIRECTOR: RATAN N. TATA Management For For 02 RATIFY THE INDEPENDENT AUDITOR Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 04 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE Management 1 Year Against 05 ADOPT INTERNAL REVENUE CODE SECTION 162(M) COMPLIANT ANNUAL CASH INCENTIVE COMPENSATION PLAN Management For For 06 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE SEVENTH (FAIR PRICE PROTECTION) Management For For 07 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (DIRECTOR ELECTIONS) Management For For 08 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (REMOVAL OF DIRECTORS) Management For For 09 SHAREHOLDER PROPOSAL - ACTION BY WRITTEN CONSENT Shareholder For Against 10 SHAREHOLDER PROPOSAL - DECLASSIFY THE BOARD Shareholder For Against DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 10-May-2011 ISIN US2358511028 Agenda 933405741 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: H. LAWRENCE CULP, JR. Management For For 1B ELECTION OF DIRECTOR: MITCHELL P. RALES Management For For 1C ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. Management For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For 03 TO APPROVE AN AMENDMENT TO DANAHER'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 04 TO APPROVE AN AMENDMENT TO DANAHER'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW HOLDERS OF TWENTY-FIVE PERCENT (25%) OR MORE OF DANAHER'S SHARES TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For 05 TO APPROVE AMENDMENTS TO DANAHER'S 2 Management For For 06 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management For For 07 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management 1 Year For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 11-May-2011 ISIN US0605051046 Agenda 933398491 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY "SAY ON PAY" VOTES. Management 1 Year For 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011. Management Against Against 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder For Against 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Against For 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN CONTESTED ELECTIONS. Shareholder For Against 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE COMPENSATION. Shareholder Against For 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN RELOCATION BENEFITS. Shareholder For Against CB RICHARD ELLIS GROUP, INC. Security 12497T101 Meeting Type Annual Ticker Symbol CBG Meeting Date 11-May-2011 ISIN US12497T1016 Agenda 933399328 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD C. BLUM For For 2 CURTIS F. FEENY For For 3 BRADFORD M. FREEMAN For For 4 MICHAEL KANTOR For For 5 FREDERIC V. MALEK For For 6 JANE J. SU For For 7 LAURA D. TYSON For For 8 BRETT WHITE For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 02 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against FORD MOTOR COMPANY Security Meeting Type Annual Ticker Symbol F Meeting Date 12-May-2011 ISIN US3453708600 Agenda 933396219 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management For For 1B ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Management For For 1C ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management Against Against 1D ELECTION OF DIRECTOR: EDSEL B. FORD II Management Against Against 1E ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. Management For For 1F ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Management For For 1G ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For 1H ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Management For For 1I ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN Management Against Against 1J ELECTION OF DIRECTOR: ELLEN R. MARRAM Management For For 1K ELECTION OF DIRECTOR: ALAN MULALLY Management For For 1L ELECTION OF DIRECTOR: HOMER A. NEAL Management For For 1M ELECTION OF DIRECTOR: GERALD L. SHAHEEN Management For For 1N ELECTION OF DIRECTOR: JOHN L. THORNTON Management For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Management Against Against 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Management 1 Year For 05 RELATING TO DISCLOSURE OF THE COMPANY'S POLITICAL CONTRIBUTIONS. Shareholder Against For 06 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder For Against 07 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Shareholder For Against URBAN OUTFITTERS, INC. Security Meeting Type Annual Ticker Symbol URBN Meeting Date 17-May-2011 ISIN US9170471026 Agenda 933402430 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWARD N. ANTOIAN For For 2 JOEL S. LAWSON III Withheld Against 3 GLEN T. SENK For For 02 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL OF THE ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 SHAREHOLDER PROPOSAL REQUIRING A NEW POLICY AND REPORT ON BOARD OF DIRECTORS DIVERSITY. Shareholder Against For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 17-May-2011 ISIN US0325111070 Agenda 933403622 - Management City Holding Recon Date 22-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN R. BUTLER, JR. Management Against Against 1B ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1C ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1D ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1E ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1F ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1G ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against 05 STOCKHOLDER PROPOSAL- GENDER IDENTITY NON- DISCRIMINATION POLICY. Shareholder Against For 06 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 07 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 08 STOCKHOLDER PROPOSAL- REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 17-May-2011 ISIN US46625H1005 Agenda 933404028 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management Against Against 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Management For For 06 POLITICAL NON-PARTISANSHIP Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 MORTGAGE LOAN SERVICING Shareholder Against For 09 POLITICAL CONTRIBUTIONS Shareholder For Against 10 GENOCIDE-FREE INVESTING Shareholder Against For 11 INDEPENDENT LEAD DIRECTOR Shareholder Against For SIGA TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol SIGA Meeting Date 17-May-2011 ISIN US8269171067 Agenda 933428268 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC A. ROSE, M.D. For For 2 JAMES J. ANTAL Withheld Against 3 MICHAEL J. BAYER For For 4 WILLIAM C. BEVINS For For 5 THOMAS E. CONSTANCE Withheld Against 6 JOSEPH W. MARSHALL, III For For 7 PAUL G. SAVAS Withheld Against 8 BRUCE SLOVIN Withheld Against 9 ANDREW STERN For For 10 FRANCES FRAGOS TOWNSEND For For 11 MICHAEL A. WEINER, M.D. Withheld Against 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SIGA TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 19-May-2011 ISIN US4062161017 Agenda 933402668 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C ELECTION OF DIRECTOR: M. CARROLL Management For For 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E ELECTION OF DIRECTOR: S.M. GILLIS Management Against Against 1F ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1G ELECTION OF DIRECTOR: D.J. LESAR Management For For 1H ELECTION OF DIRECTOR: R.A. MALONE Management For For 1I ELECTION OF DIRECTOR: J.L. MARTIN Management Against Against 1J ELECTION OF DIRECTOR: D.L. REED Management For For 02 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 03 PROPOSAL FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 PROPOSAL FOR ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For 06 PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder For Against INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2011 ISIN US4581401001 Agenda 933403812 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Against Against 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 03 AMENDMENT AND EXTENSION OF THE 2 Management For For 04 AMENDMENT AND EXTENSION OF THE 2 Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year JUNIPER NETWORKS, INC. Security 48203R104 Meeting Type Annual Ticker Symbol JNPR Meeting Date 19-May-2011 ISIN US48203R1041 Agenda 933412152 - Management City Holding Recon Date 24-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARY B. CRANSTON For For 2 KEVIN R. JOHNSON For For 3 J. MICHAEL LAWRIE For For 4 DAVID SCHLOTTERBECK For For 02 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. Management For For 03 APPROVAL OF THE PERFORMANCE BONUS PLAN FOR PURPOSES OF COMPLYING WITH INTERNAL REVENUE CODE SECTION 162(M). Management For For 04 APPROVAL OF THE PROPOSED AMENDMENT TO THE JUNIPER NETWORKS, INC. 2 FOR ISSUANCE THEREUNDER. Management Against Against 05 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON JUNIPER NETWORKS, INC.'S EXECUTIVE COMPENSATION. Management For For 06 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES IN THE FUTURE. Management 1 Year For 07 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, REQUESTING THE BOARD OF DIRECTOR TO TAKE THE NECESSARY STEPS TO DECLASSIFY THE BOARD OF DIRECTORS AND ESTABLISH ANNUAL ELECTIONS OF DIRECTORS, WHEREBY DIRECTORS WOULD BE ELECTED ANNUALLY AND NOT BY CLASSES. Shareholder For LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Special Ticker Symbol LSTZA Meeting Date 23-May-2011 ISIN US53071M7083 Agenda 933436455 - Management City Holding Recon Date 11-Apr-2011 Country United States Vote Deadline Date 20-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO REDEEM ALL OF THE OUTSTANDING SHARES OF SERIES A LIBERTY STARZ COMMON STOCK AND SERIES B LIBERTY STARZ COMMON STOCK FOR ALL OF THE OUTSTANDING SHARES OF LIBERTY SPLITCO, INC. STARZ TRACKING STOCK. Management For For ROYAL CARIBBEAN CRUISES LTD. Security V7780T103 Meeting Type Annual Ticker Symbol RCL Meeting Date 24-May-2011 ISIN LR0008862868 Agenda 933408432 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LAURA D.B. LAVIADA Management For For 1B ELECTION OF DIRECTOR: EYAL OFER Management For For 1C ELECTION OF DIRECTOR: WILLIAM K. REILLY Management Against Against 1D ELECTION OF DIRECTOR: A. ALEXANDER WILHELMSEN Management For For 02 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE REGARDING THE FREQUENCY OF ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE FOLLOWING PROPOSAL Management For For 05 THE SHAREHOLDER PROPOSAL SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 25-May-2011 ISIN US09247X1019 Agenda 933435605 - Management City Holding Recon Date 07-Apr-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MURRY S. GERBER For For 2 JAMES GROSFELD For For 3 SIR DERYCK MAUGHAN For For 4 THOMAS K. MONTAG For For 5 LINDA GOSDEN ROBINSON For For 6 JOHN S. VARLEY Withheld Against 02 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management For For 03 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES CAST ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 02-Jun-2011 ISIN US38259P5089 Agenda 933424373 - Management City Holding Recon Date 04-Apr-2011 Country United States Vote Deadline Date 01-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY Withheld Against 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 1,500,000. Management Against Against 04 THE APPROVAL OF 2 Management For For 05 THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management 1 Year Against 06 A STOCKHOLDER PROPOSAL REGARDING THE FORMATION OF A BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 07 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 08 A STOCKHOLDER PROPOSAL REGARDING A CONFLICT OF INTEREST AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For PRICELINE.COM INCORPORATED Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 02-Jun-2011 ISIN US7415034039 Agenda 933449503 - Management City Holding Recon Date 14-Apr-2011 Country United States Vote Deadline Date 01-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFERY H. BOYD For For 2 RALPH M. BAHNA Withheld Against 3 HOWARD W. BARKER, JR. Withheld Against 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE Withheld Against 7 NANCY B. PERETSMAN For For 8 CRAIG W. RYDIN For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO CAST A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PAID BY THE COMPANY TO OUR NAMED EXECUTIVE OFFICERS. Management For For 04 TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF CASTING FUTURE NON-BINDING ADVISORY VOTES ON THE COMPENSATION PAID BY THE COMPANY TO OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 07-Jun-2011 ISIN US0231351067 Agenda 933435566 - Management City Holding Recon Date 11-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Against Against 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1F ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1G ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1H ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 3 Years For 05 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER OWNERSHIP THRESHOLD FOR CALLING A SPECIAL MEETING OF SHAREHOLDERS. Shareholder For Against 06 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT CONCERNING CLIMATE CHANGE. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 07-Jun-2011 ISIN US57636Q1040 Agenda 933452396 - Management City Holding Recon Date 13-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1B ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1C ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1D ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 Management For For EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 09-Jun-2011 ISIN US29444U5020 Agenda 933451394 - Management City Holding Recon Date 20-Apr-2011 Country United States Vote Deadline Date 08-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE FREQUENCY OF STOCKHOLDER NON-BINDING ADVISORY VOTES ON THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 05 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO AMEND, REPEAL OR ADOPT ANY PROVISION OF THE CERTIFICATE OF INCORPORATION. Management For For 06 TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO REMOVE ANY DIRECTORS OR THE ENTIRE BOARD FOR CAUSE. Management For For 07 TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO AMEND, ALTER, ADD TO OR RESCIND OR REPEAL THE BYLAWS. Management For For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 09-Jun-2011 ISIN US79466L3024 Agenda 933455265 - Management City Holding Recon Date 19-Apr-2011 Country United States Vote Deadline Date 08-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1B ELECTION OF DIRECTOR: CRAIG CONWAY Management For For 1C ELECTION OF DIRECTOR: ALAN HASSENFELD Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2012. Management Against Against 03 ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 STOCKHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD. Shareholder For Against FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 15-Jun-2011 ISIN US35671D8570 Agenda 933435720 - Management City Holding Recon Date 19-Apr-2011 Country United States Vote Deadline Date 14-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. Withheld Against 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B.M. RANKIN, JR. Withheld Against 12 STEPHEN H. SIEGELE For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS. Shareholder Against For DOLLAR TREE, INC. Security Meeting Type Annual Ticker Symbol DLTR Meeting Date 16-Jun-2011 ISIN US2567461080 Agenda 933459655 - Management City Holding Recon Date 15-Apr-2011 Country United States Vote Deadline Date 15-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MACON F. BROCK, JR. For For 2 MARY ANNE CITRINO For For 3 THOMAS E. WHIDDON For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 03 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year Against 04 TO APPROVE THE OMNIBUS INCENTIVE PLAN Management For For 05 TO RATIFY THE SELECTION OF KPMG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For The Chesapeake Growth Fund Proxy Voting Report 01-Jul-2010 To 30-Jun-2011 RESEARCH IN MOTION LIMITED Security Meeting Type Annual Ticker Symbol RIMM Meeting Date 13-Jul-2010 ISIN CA7609751028 Agenda 933301121 - Management City Holding Recon Date 25-May-2010 Country Canada Vote Deadline Date 08-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES L. BALSILLIE For For 2 MIKE LAZARIDIS For For 3 JAMES ESTILL Withheld Against 4 DAVID KERR For For 5 ROGER MARTIN For For 6 JOHN RICHARDSON Withheld Against 7 BARBARA STYMIEST For For 8 ANTONIO VIANA-BAPTISTA For For 9 JOHN WETMORE For For 02 IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For BMC SOFTWARE, INC. Security Meeting Type Annual Ticker Symbol BMC Meeting Date 21-Jul-2010 ISIN US0559211000 Agenda 933301640 - Management City Holding Recon Date 25-May-2010 Country United States Vote Deadline Date 20-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT E. BEAUCHAMP Management For For 1B ELECTION OF DIRECTOR: JON E. BARFIELD Management For For 1C ELECTION OF DIRECTOR: GARY L. BLOOM Management For For 1D ELECTION OF DIRECTOR: MELDON K. GAFNER Management For For 1E ELECTION OF DIRECTOR: MARK J. HAWKINS Management For For 1F ELECTION OF DIRECTOR: STEPHAN A. JAMES Management For For 1G ELECTION OF DIRECTOR: P. THOMAS JENKINS Management For For 1H ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1I ELECTION OF DIRECTOR: KATHLEEN A. O'NEIL Management For For 1J ELECTION OF DIRECTOR: TOM C. TINSLEY Management For For 02 PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF BMC SOFTWARE, INC. IN CONNECTION WITH THE AMENDMENT OF OUR VOTING STANDARD FOR MATTERS SUBJECT TO A VOTE OF STOCKHOLDERS. Management For For 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF BMC SOFTWARE, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2011. Management For For PLANTRONICS, INC. Security Meeting Type Annual Ticker Symbol PLT Meeting Date 27-Jul-2010 ISIN US7274931085 Agenda 933301208 - Management City Holding Recon Date 01-Jun-2010 Country United States Vote Deadline Date 26-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARV TSEU For For 2 KEN KANNAPPAN For For 3 BRIAN DEXHEIMER For For 4 GREGG HAMMANN For For 5 JOHN HART For For 6 MARSHALL MOHR For For 7 ROGER WERY For For 2 RATIFY AND APPROVE AMENDMENTS TO THE 2 Management For For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PLANTRONICS FOR FISCAL 2011. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 21-Sep-2010 ISIN US57636Q1040 Agenda 933315586 - Management City Holding Recon Date 26-Jul-2010 Country United States Vote Deadline Date 20-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS IN PHASES AND EFFECT RELATED CHANGES IN DIRECTOR VACANCY AND REMOVAL PROCEDURES. Management For For 1B AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTING REQUIREMENT FOR AMENDING THE COMPANY'S CERTIFICATE OF INCORPORATION. Management For For 1C AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO THE COMPOSITION OF THE BOARD OF DIRECTORS. Management For For 1D AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO THE OWNERSHIP OF THE COMPANY'S STOCK AND DELETE RELATED OBSOLETE PROVISIONS. Management For For 02 APPROVAL OF THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE EACH OF THE PROPOSALS COMPRISING PROPOSAL 1 AT THE TIME OF THE ANNUAL MEETING. Management For For 03 DIRECTOR Management 1 NANCY J. KARCH For For 2 J.O. REYES LAGUNES For For 3 EDWARD SUNING TIAN Withheld Against 4 SILVIO BARZI For For 04 RE-APPROVAL OF THE COMPANY'S SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN. Management For For 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2010. Management For For LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 04-Nov-2010 ISIN US5128071082 Agenda 933334966 - Management City Holding Recon Date 10-Sep-2010 Country United States Vote Deadline Date 03-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES W. BAGLEY For For 2 DAVID G. ARSCOTT For For 3 ROBERT M. BERDAHL For For 4 ERIC K. BRANDT For For 5 GRANT M. INMAN For For 6 CATHERINE P. LEGO For For 7 STEPHEN G. NEWBERRY For For 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 Management Against Against 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Management For For RESMED INC. Security Meeting Type Annual Ticker Symbol RMD Meeting Date 11-Nov-2010 ISIN US7611521078 Agenda 933333356 - Management City Holding Recon Date 14-Sep-2010 Country United States Vote Deadline Date 10-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KIERAN GALLAHUE Management For For 1B ELECTION OF DIRECTOR: MICHAEL QUINN Management Against Against 1C ELECTION OF DIRECTOR: RICHARD SULPIZIO Management For For 02 TO APPROVE AN INCREASE IN THE MAXIMUM AGGREGATE LIMIT OF DIRECTORS' FEES WE MAY PAY IN ANY FISCAL YEAR TO ALL NON-EXECUTIVE DIRECTORS, AS A GROUP, FROM THE CURRENT LIMIT OF $400,$800, Management Against Against 03 TO AMEND THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF RESMED'S COMMON STOCK FROM 200,000,000 TO 350,000,000 SHARES. Management Against Against 04 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2011. Management For For MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 19-Nov-2010 ISIN US5949011002 Agenda 933336299 - Management City Holding Recon Date 27-Sep-2010 Country United States Vote Deadline Date 18-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS M. BROWN, JR. For For 2 B. GARY DANDO For For 3 A.L. GIANNOPOULOS For For 4 F. SUZANNE JENNICHES For For 5 JOHN G. PUENTE Withheld Against 6 DWIGHT S. TAYLOR For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2(PROPOSAL 2) Management For For 03 PROPOSAL TO AMEND THE COMPANY'S 1991 STOCK OPTION PLAN TO AUTHORIZE THE ISSUANCE OF AN ADDITIONAL 1,200, (PROPOSAL 3) Management For For VERMILLION, INC. Security 92407M206 Meeting Type Annual Ticker Symbol VRML Meeting Date 03-Dec-2010 ISIN US92407M2061 Agenda 933341959 - Management City Holding Recon Date 15-Oct-2010 Country United States Vote Deadline Date 02-Dec-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GAIL S. PAGE For For 2 JOHN F. HAMILTON Withheld Against 3 WILLIAM C. WALLEN, PH.D Withheld Against 02 PROPOSAL TO APPROVE THE 2 PLAN. Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2011 ISIN US0378331005 Agenda 933364755 - Management City Holding Recon Date 27-Dec-2010 Country United States Vote Deadline Date 22-Feb-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 ARTHUR D. LEVINSON For For 7 RONALD D. SUGAR For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against XYRATEX LTD Security G98268108 Meeting Type Annual Ticker Symbol XRTX Meeting Date 29-Mar-2011 ISIN BMG982681089 Agenda 933376142 - Management City Holding Recon Date 07-Feb-2011 Country United Kingdom Vote Deadline Date 25-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVE SANGHI For For 2 RICHARD PEARCE Withheld Against 02 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF XYRATEX LTD FOR ITS FISCAL YEAR ENDED NOVEMBER 30, 2 Management For For TIBCO SOFTWARE INC. Security 88632Q103 Meeting Type Annual Ticker Symbol TIBX Meeting Date 14-Apr-2011 ISIN US88632Q1031 Agenda 933379439 - Management City Holding Recon Date 14-Feb-2011 Country United States Vote Deadline Date 13-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 VIVEK Y. RANADIVE For For 2 NANCI E. CALDWELL For For 3 ERIC C.W. DUNN For For 4 NARENDRA K. GUPTA For For 5 PETER J. JOB For For 6 PHILIP K. WOOD For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TIBCO SOFTWARE INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2011. Management For For STANLEY BLACK & DECKER, INC Security Meeting Type Annual Ticker Symbol SWK Meeting Date 19-Apr-2011 ISIN US8545021011 Agenda 933383274 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 18-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE W. BUCKLEY For For 2 CARLOS M. CARDOSO Withheld Against 3 ROBERT B. COUTTS Withheld Against 4 MANUEL A. FERNANDEZ For For 5 MARIANNE M. PARRS For For 02 TO APPROVE ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 04 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY WITH WHICH THE COMPANY SHOULD CONDUCT FUTURE SHAREHOLDER ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 21-Apr-2011 ISIN US4448591028 Agenda 933377093 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 20-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1B ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1C ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1D ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 THE APPROVAL OF THE HUMANA INC. 2011 STOCK INCENTIVE PLAN. Management Against Against 04 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 05 APPROVAL OF THE FREQUENCY WITH WHICH FUTURE SHAREHOLDER VOTES ON COMPENSATION OF THE NAMED EXECUTIVE OFFICERS WILL BE HELD. Management 1 Year For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 21-Apr-2011 ISIN US1729671016 Agenda 933378336 - Management City Holding Recon Date 22-Feb-2011 Country United States Vote Deadline Date 20-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management Against Against 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Management Against Against 1E ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1G ELECTION OF DIRECTOR: RICHARD D. PARSONS Management Against Against 1H ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1I ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1J ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1K ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1L ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1M ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1N ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management For For 04 APPROVAL OF CITI'S 2 PLAN. Management For For 05 ADVISORY VOTE ON CITI'S 2010 EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Against For 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. Shareholder Against For 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder For Against 12 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For VOLTERRA SEMICONDUCTOR CORP. Security Meeting Type Annual Ticker Symbol VLTR Meeting Date 22-Apr-2011 ISIN US9287081064 Agenda 933390697 - Management City Holding Recon Date 09-Mar-2011 Country United States Vote Deadline Date 21-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FU-TAI LIOU For For 2 EDWARD ROSS For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PAYMENTS AND PRACTICES OF THE COMPANY AS DISCLOSED IN THE PROXY STATEMENT. Management For For 03 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY WITH WHICH THE COMPANY SHALL CONDUCT A VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO RATIFY THE SELECTION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For NCR CORPORATION Security 62886E108 Meeting Type Annual Ticker Symbol NCR Meeting Date 27-Apr-2011 ISIN US62886E1082 Agenda 933382006 - Management City Holding Recon Date 15-Feb-2011 Country United States Vote Deadline Date 26-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD L. CLEMMER For For 02 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION AS DISCLOSED IN THESE PROXY MATERIALS. Management Against Against 04 TO VOTE ON THE FREQUENCY OF FUTURE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 TO RE-APPROVE THE PERFORMANCE GOALS INCLUDED IN THE NCR CORPORATION 2(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 31, 2008) FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 06 TO APPROVE AN AMENDMENT TO INDIVIDUAL AWARD LIMITATIONS INCLUDED IN THE NCR CORPORATION 2 Management Against Against 07 TO APPROVE AN AMENDMENT TO THE FUNDING FORMULA IN THE NCR MANAGEMENT INCENTIVE PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against 08 TO APPROVE THE NCR CORPORATION 2011 ECONOMIC PROFIT PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For MEMC ELECTRONIC MATERIALS, INC. Security Meeting Type Annual Ticker Symbol WFR Meeting Date 28-Apr-2011 ISIN US5527151048 Agenda 933379718 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PETER BLACKMORE Management For For 1B ELECTION OF DIRECTOR: AHMAD R. CHATILA Management For For 1C ELECTION OF DIRECTOR: MARSHALL TURNER Management For For 02 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 04 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 05 APPROVAL OF SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. Shareholder For Against CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 28-Apr-2011 ISIN US2193501051 Agenda 933380191 - Management City Holding Recon Date 24-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Against Against 1B ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1C ELECTION OF DIRECTOR: GORDON GUND Management Against Against 1D ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1E ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1F ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 02 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 05 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder For Against THE HERSHEY COMPANY Security Meeting Type Annual Ticker Symbol HSY Meeting Date 28-Apr-2011 ISIN US4278661081 Agenda 933382929 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 P.M. ARWAY For For 2 R.F. CAVANAUGH Withheld Against 3 C.A. DAVIS For For 4 J.M. MEAD For For 5 J.E. NEVELS Withheld Against 6 A.J. PALMER For For 7 T.J. RIDGE For For 8 D.L. SHEDLARZ For For 9 D.J. WEST For For 02 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. Management For For 03 APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 04 SELECT, ON A NON-BINDING ADVISORY BASIS, THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVE THE HERSHEY COMPANY AMENDED AND RESTATED EQUITY AND INCENTIVE COMPENSATION PLAN. Management For For LIFE TECHNOLOGIES CORPORATION Security 53217V109 Meeting Type Annual Ticker Symbol LIFE Meeting Date 28-Apr-2011 ISIN US53217V1098 Agenda 933384973 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management Against Against 1B ELECTION OF DIRECTOR: GREGORY T. LUCIER Management For For 1C ELECTION OF DIRECTOR: RONALD A. MATRICARIA Management For For 1D ELECTION OF DIRECTOR: DAVID C. U'PRICHARD, PHD Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. LONGFIELD Management For For 1F ELECTION OF DIRECTOR: ORA H. PESCOVITZ, MD Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Against Against 03 ADOPTION OF AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION. Management For For 04 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 05 APPROVAL OF A NON-BINDING ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER VOTING ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year Against DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 28-Apr-2011 ISIN US25490A1016 Agenda 933386624 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID B. DILLON For For 2 SAMUEL A. DIPIAZZA, JR. For For 3 LORRIE M. NORRINGTON For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Against Against 03 AMEND CERTIFICATE OF INCORPORATION TO MAKE CERTAIN CAPITAL STOCK CHANGES INCLUDING REDUCTION OF AUTHORIZED CLASS B SHARES FROM 30,000,,000, Management For For 04 AMEND CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 05 AMEND CERTIFICATE OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 06 AMEND CERTIFICATE OF INCORPORATION TO PERMIT A SPECIAL MEETING OF STOCKHOLDERS TO BE CALLED BY 25% OR MORE OF THE STOCKHOLDERS IN CERTAIN CIRCUMSTANCES. Management Against Against 07 AMEND CERTIFICATE OF INCORPORATION TO ADOPT DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES. Management Against Against 08 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 09 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year For CROWN HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CCK Meeting Date 28-Apr-2011 ISIN US2283681060 Agenda 933396461 - Management City Holding Recon Date 08-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JENNE K. BRITELL For For 2 JOHN W. CONWAY For For 3 ARNOLD W. DONALD For For 4 WILLIAM G. LITTLE For For 5 HANS J. LOLIGER For For 6 JAMES H. MILLER For For 7 JOSEF M. MULLER For For 8 THOMAS A. RALPH For For 9 HUGUES DU ROURET For For 10 JIM L. TURNER For For 11 WILLIAM S. URKIEL For For 02 TO RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, WHICH THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS. Management For For 03 TO RE-APPROVE THE TERMS OF THE 2006 STOCK-BASED INCENTIVE COMPENSATION PLAN, AS AMENDED. Management For For 04 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE SAY-ON-PAY VOTES. Management 1 Year For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 30-Apr-2011 ISIN US4128221086 Agenda 933396411 - Management City Holding Recon Date 10-Mar-2011 Country United States Vote Deadline Date 29-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 GEORGE H. CONRADES Withheld Against 5 JUDSON C. GREEN For For 6 SARA L. LEVINSON For For 7 N. THOMAS LINEBARGER Withheld Against 8 GEORGE L. MILES, JR. Withheld Against 9 JOCHEN ZEITZ Withheld Against 02 APPROVAL OF AMENDMENTS TO ARTICLE V OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 03 APPROVAL OF AMENDMENTS TO ARTICLE VII OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 04 APPROVAL OF AMENDMENTS TO DELETE ARTICLE VIII AND RENUMBER ARTICLE IX OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management For For 05 APPROVAL OF HARLEY-DAVIDSON, INC. SHORT-TERM INCENTIVE PLAN FOR SENIOR EXECUTIVES Management For For 06 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS Management Against Against 07 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 08 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year For 09 SHAREHOLDER PROPOSAL REGARDING SURVIVOR BENEFITS Shareholder For Against SPIRIT AEROSYSTEMS HOLDINGS INC Security Meeting Type Annual Ticker Symbol SPR Meeting Date 03-May-2011 ISIN US8485741099 Agenda 933404256 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHARLES L. CHADWELL Withheld Against 2 IVOR EVANS For For 3 PAUL FULCHINO For For 4 RICHARD GEPHARDT Withheld Against 5 ROBERT JOHNSON For For 6 RONALD KADISH For For 7 TAWFIQ POPATIA For For 8 FRANCIS RABORN For For 9 JEFFREY L. TURNER For For 10 JAMES L. WELCH For For 02 APPROVE AN AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN. Management For For 03 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 VOTE ON AN ADVISORY BASIS ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year Against 05 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For POWER ONE INC Security 73930R102 Meeting Type Annual Ticker Symbol PWER Meeting Date 03-May-2011 ISIN US73930R1023 Agenda 933409876 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KENDALL R. BISHOP For For 2 JON GACEK For For 3 KAMBIZ HOOSHMAND For For 4 MARK MELLIAR-SMITH For For 5 RICHARD M. SWANSON For For 6 RICHARD J. THOMPSON For For 7 JAY WALTERS For For 02 ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against 04 AMENDMENT TO THE AMENDED AND RESTATED POWER-ONE, INC. 2 Management Against Against 05 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS POWER-ONE'S INDEPENDENT AUDITORS FOR THE COMPANY FOR FISCAL 2011. Management For For EXPRESS SCRIPTS, INC. Security Meeting Type Annual Ticker Symbol ESRX Meeting Date 04-May-2011 ISIN US3021821000 Agenda 933388755 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 03-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1D ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1E ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1F ELECTION OF DIRECTOR: WOODROW A MYERS, JR., MD Management For For 1G ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1H ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1I ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1J ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management For For 03 TO APPROVE AMENDMENT TO THE BYLAWS REGARDING CALLING OF A SPECIAL MEETING. Management For For 04 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year Against 06 TO APPROVE AND RATIFY THE EXPRESS SCRIPTS, INC. 2011 LONG-TERM INCENTIVE PLAN. Management For For 07 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For AUTOLIV, INC. Security Meeting Type Annual Ticker Symbol ALV Meeting Date 10-May-2011 ISIN US0528001094 Agenda 933395510 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAN CARLSON For For 2 LARS NYBERG For For 3 JAMES M. RINGLER For For 02 ADVISORY VOTE ON AUTOLIV, INC'S 2 Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 APPROVAL OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For NII HOLDINGS, INC. Security 62913F201 Meeting Type Annual Ticker Symbol NIHD Meeting Date 10-May-2011 ISIN US62913F2011 Agenda 933406604 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHARLES M. HERINGTON For For 2 ROSENDO G. PARRA For For 3 JOHN W. RISNER For For 02 A NON-BINDING STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 A NON-BINDING STOCKHOLDER ADVISORY VOTE ON FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For SELECT COMFORT CORPORATION Security 81616X103 Meeting Type Annual Ticker Symbol SCSS Meeting Date 11-May-2011 ISIN US81616X1037 Agenda 933396207 - Management City Holding Recon Date 17-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KATHY NEDOROSTEK For For 2 MICHAEL A. PEEL For For 3 JEAN-MICHEL VALETTE For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 ADVISORY VOTE ON THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 11-May-2011 ISIN US0605051046 Agenda 933398491 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY "SAY ON PAY" VOTES. Management 1 Year For 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011. Management Against Against 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder For Against 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Against For 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN CONTESTED ELECTIONS. Shareholder For Against 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE COMPENSATION. Shareholder Against For 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN RELOCATION BENEFITS. Shareholder For Against CB RICHARD ELLIS GROUP, INC. Security 12497T101 Meeting Type Annual Ticker Symbol CBG Meeting Date 11-May-2011 ISIN US12497T1016 Agenda 933399328 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD C. BLUM For For 2 CURTIS F. FEENY For For 3 BRADFORD M. FREEMAN For For 4 MICHAEL KANTOR For For 5 FREDERIC V. MALEK For For 6 JANE J. SU For For 7 LAURA D. TYSON For For 8 BRETT WHITE For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 02 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against ALBEMARLE CORPORATION Security Meeting Type Annual Ticker Symbol ALB Meeting Date 11-May-2011 ISIN US0126531013 Agenda 933406008 - Management City Holding Recon Date 02-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. ALFRED BROADDUS, JR. For For 2 WILLIAM H. HERNANDEZ For For 3 R. WILLIAM IDE III For For 4 RICHARD L. MORRILL For For 5 JIM W. NOKES For For 6 BARRY W. PERRY For For 7 MARK C. ROHR For For 8 JOHN SHERMAN, JR. For For 9 HARRIETT TEE TAGGART For For 10 ANNE MARIE WHITTEMORE For For 02 THE PROPOSAL TO APPROVE THE NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 04 THE PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF THE NON-BINDING SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION CHECKED ON THE RIGHT SIDE. (CHECK ONE.) Management 1 Year Against GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 12-May-2011 ISIN US3719011096 Agenda 933405878 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ARLYN LANTING For For 2 MARK NEWTON For For 3 RICHARD SCHAUM For For 02 A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 03 A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS REQUIRED TO DECLASSIFY THE BOARD OF DIRECTORS.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE AGAINST THE ABOVE PROPOSALS TWO AND THREE. Shareholder For Against 04 A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS TO PROVIDE THAT DIRECTOR NOMINEES ARE ELECTED BY A MAJORITY VOTE IN NON-CONTESTED DIRECTOR ELECTIONS. Shareholder For 05 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 06 TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 07 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF SHAREHOLDER VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against POLYPORE INTERNATIONAL INC. Security 73179V103 Meeting Type Annual Ticker Symbol PPO Meeting Date 12-May-2011 ISIN US73179V1035 Agenda 933416910 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL GRAFF For For 2 W. NICHOLAS HOWLEY Withheld Against 02 TO APPROVE THE AMENDED AND RESTATED POLYPORE INTERNATIONAL, INC. 2 Management For For 03 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 1 Year For HEARTWARE INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HTWR Meeting Date 12-May-2011 ISIN US4223681002 Agenda 933428612 - Management City Holding Recon Date 24-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 TIMOTHY BARBERICH 2 C. RAYMOND LARKIN, JR. 3 ROBERT THOMAS 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management 04 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF STOCKHOLDER APPROVAL OF THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management 05 TO APPROVE THE GRANT OF 22, Management 06 TO APPROVE THE GRANT OF UP TO 1,, Management 07 TO APPROVE THE GRANT OF UP TO 1,, Management 08 TO APPROVE THE GRANT OF UP TO 1,, Management 09 TO APPROVE THE GRANT OF UP TO 1,, PROXY STATEMENT. Management 10 TO APPROVE THE GRANT OF UP TO 1,,, JR. ON THE TERMS SET OUT IN THE ACCOMPANYING PROXY STATEMENT. Management 11 TO APPROVE THE GRANT OF UP TO 1,, Management 12 TO APPROVE THE GRANT OF UP TO 1,, STATEMENT. Management 13 TO RATIFY THE ISSUANCE AND SALE BY THE COMPANY OF $143.75 MILLION AGGREGATE PRINCIPAL AMOUNT OF OUR 3.50% CONVERTIBLE SENIOR NOTES DUE 2017 (AND THE ISSUE AND ALLOTMENT OF UP TO TO 1,767,) IN ACCORDANCE WITH THE TERMS AND PROVISIONS SET FORTH IN THAT CERTAIN PROSPECTUS SUPPLEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 13, 2010. Management 14 IF DOUGLAS GODSHALL IS APPOINTED AS YOUR PROXY, OR MAY BE APPOINTED BY DEFAULT AND YOU DO NOT WISH TO DIRECT YOUR PROXY HOW TO VOTE AS YOUR PROXY IN RESPECT OF PROPOSALS 5-12, PLEASE PLACE A MARK IN THE BOX. BY MARKING THIS BOX, YOU ACKNOWLEDGE THAT DOUGLAS GODSHALL MAY EXERCISE YOUR PROXY EVEN IF HE HAS AN INTEREST IN THE OUTCOME OF THE PROPOSALS. IF YOU DO NOT MARK THIS BOX, AND YOU HAVE NOT DIRECTED YOUR PROXY HOW TO VOTE, DOUGLAS GODSHALL WILL NOT CAST YOUR VOTES ON PROPOSALS 5-12. Management PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 17-May-2011 ISIN US7237871071 Agenda 933394467 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDISON C. BUCHANAN Withheld Against 2 R. HARTWELL GARDNER Withheld Against 3 JIM A. WATSON Withheld Against 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED ACCOUNTING FIRM Management For For 3 ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION Management For For 4 ADVISORY VOTE REGARDING FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 5 STOCKHOLDER PROPOSAL RELATING TO MAJORITY VOTING FOR DIRECTORS Shareholder For Against 6 STOCKHOLDER PROPOSAL RELATING TO DECLASSIFICATION OF THE BOARD Shareholder For Against QUEST DIAGNOSTICS INCORPORATED Security 74834L100 Meeting Type Annual Ticker Symbol DGX Meeting Date 17-May-2011 ISIN US74834L1008 Agenda 933397691 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM F. BUEHLER Management For For 1B ELECTION OF DIRECTOR: DANIEL C. STANZIONE Management For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP FOR 2011. Management For For 3 PROPOSAL TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4 PROPOSAL REGARDING THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against URBAN OUTFITTERS, INC. Security Meeting Type Annual Ticker Symbol URBN Meeting Date 17-May-2011 ISIN US9170471026 Agenda 933402430 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWARD N. ANTOIAN For For 2 JOEL S. LAWSON III Withheld Against 3 GLEN T. SENK For For 02 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 APPROVAL OF THE ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 SHAREHOLDER PROPOSAL REQUIRING A NEW POLICY AND REPORT ON BOARD OF DIRECTORS DIVERSITY. Shareholder Against For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 17-May-2011 ISIN US0325111070 Agenda 933403622 - Management City Holding Recon Date 22-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN R. BUTLER, JR. Management Against Against 1B ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1C ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1D ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1E ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1F ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1G ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year Against 05 STOCKHOLDER PROPOSAL- GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Against For 06 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 07 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 08 STOCKHOLDER PROPOSAL- REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against ACACIA RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol ACTG Meeting Date 17-May-2011 ISIN US0038813079 Agenda 933412582 - Management City Holding Recon Date 23-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWARD W. FRYKMAN For For 2 WILLIAM S. ANDERSON For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING, ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against SIGA TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol SIGA Meeting Date 17-May-2011 ISIN US8269171067 Agenda 933428268 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC A. ROSE, M.D. For For 2 JAMES J. ANTAL Withheld Against 3 MICHAEL J. BAYER For For 4 WILLIAM C. BEVINS For For 5 THOMAS E. CONSTANCE Withheld Against 6 JOSEPH W. MARSHALL, III For For 7 PAUL G. SAVAS Withheld Against 8 BRUCE SLOVIN Withheld Against 9 ANDREW STERN For For 10 FRANCES FRAGOS TOWNSEND For For 11 MICHAEL A. WEINER, M.D. Withheld Against 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SIGA TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For JUNIPER NETWORKS, INC. Security 48203R104 Meeting Type Annual Ticker Symbol JNPR Meeting Date 19-May-2011 ISIN US48203R1041 Agenda 933412152 - Management City Holding Recon Date 24-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARY B. CRANSTON For For 2 KEVIN R. JOHNSON For For 3 J. MICHAEL LAWRIE For For 4 DAVID SCHLOTTERBECK For For 02 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. Management For For 03 APPROVAL OF THE PERFORMANCE BONUS PLAN FOR PURPOSES OF COMPLYING WITH INTERNAL REVENUE CODE SECTION 162(M). Management For For 04 APPROVAL OF THE PROPOSED AMENDMENT TO THE JUNIPER NETWORKS, INC. 2 Management Against Against 05 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON JUNIPER NETWORKS, INC.'S EXECUTIVE COMPENSATION. Management For For 06 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES IN THE FUTURE. Management 1 Year For 07 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, REQUESTING THE BOARD OF DIRECTOR TO TAKE THE NECESSARY STEPS TO DECLASSIFY THE BOARD OF DIRECTORS AND ESTABLISH ANNUAL ELECTIONS OF DIRECTORS, WHEREBY DIRECTORS WOULD BE ELECTED ANNUALLY AND NOT BY CLASSES. Shareholder For VEECO INSTRUMENTS INC. Security Meeting Type Annual Ticker Symbol VECO Meeting Date 19-May-2011 ISIN US9224171002 Agenda 933425452 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 THOMAS GUTIERREZ For For 2 GORDON HUNTER For For 3 PETER J. SIMONE Withheld Against 02 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 APPROVAL OF THE VEECO MANAGEMENT BONUS PLAN. Management For For 05 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Special Ticker Symbol LSTZA Meeting Date 23-May-2011 ISIN US53071M7083 Agenda 933436455 - Management City Holding Recon Date 11-Apr-2011 Country United States Vote Deadline Date 20-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO REDEEM ALL OF THE OUTSTANDING SHARES OF SERIES A LIBERTY STARZ COMMON STOCK AND SERIES B LIBERTY STARZ COMMON STOCK FOR ALL OF THE OUTSTANDING SHARES OF LIBERTY SPLITCO, INC. STARZ TRACKING STOCK. Management For For LIBERTY MEDIA CORPORATION Security 53071M302 Meeting Type Special Ticker Symbol LCAPA Meeting Date 23-May-2011 ISIN US53071M3025 Agenda 933436467 - Management City Holding Recon Date 11-Apr-2011 Country United States Vote Deadline Date 20-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO REDEEM ALL OF THE OUTSTANDING SHARES OF SERIES A LIBERTY CAPITAL COMMON STOCK AND SERIES B LIBERTY CAPITAL COMMON STOCK FOR ALL OF THE OUTSTANDING SHARES OF LIBERTY SPLITCO, INC. CAPITAL TRACKING STOCK. Management For For ROYAL CARIBBEAN CRUISES LTD. Security V7780T103 Meeting Type Annual Ticker Symbol RCL Meeting Date 24-May-2011 ISIN LR0008862868 Agenda 933408432 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LAURA D.B. LAVIADA Management For For 1B ELECTION OF DIRECTOR: EYAL OFER Management For For 1C ELECTION OF DIRECTOR: WILLIAM K. REILLY Management Against Against 1D ELECTION OF DIRECTOR: A. ALEXANDER WILHELMSEN Management For For 02 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE REGARDING THE FREQUENCY OF ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" THE FOLLOWING PROPOSAL Management For For 05 THE SHAREHOLDER PROPOSAL SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For JETBLUE AIRWAYS CORPORATION Security Meeting Type Annual Ticker Symbol JBLU Meeting Date 26-May-2011 ISIN US4771431016 Agenda 933421226 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID BARGER For For 2 JENS BISCHOF For For 3 PETER BONEPARTH For For 4 DAVID CHECKETTS For For 5 VIRGINIA GAMBALE For For 6 STEPHAN GEMKOW For For 7 STANLEY MCCHRYSTAL For For 8 JOEL PETERSON For For 9 ANN RHOADES For For 10 FRANK SICA For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE THE JETBLUE AIRWAYS CORPORATION 2 Management For For 04 TO APPROVE THE JETBLUE AIRWAYS CORPORATION 2 Management For For 05 TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 06 TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 07-Jun-2011 ISIN US0231351067 Agenda 933435566 - Management City Holding Recon Date 11-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Against Against 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1F ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1G ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1H ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 3 Years For 05 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER OWNERSHIP THRESHOLD FOR CALLING A SPECIAL MEETING OF SHAREHOLDERS. Shareholder For Against 06 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT CONCERNING CLIMATE CHANGE. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 07-Jun-2011 ISIN US57636Q1040 Agenda 933452396 - Management City Holding Recon Date 13-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1B ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1C ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1D ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 Management For For EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 09-Jun-2011 ISIN US29444U5020 Agenda 933451394 - Management City Holding Recon Date 20-Apr-2011 Country United States Vote Deadline Date 08-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE FREQUENCY OF STOCKHOLDER NON-BINDING ADVISORY VOTES ON THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 05 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO AMEND, REPEAL OR ADOPT ANY PROVISION OF THE CERTIFICATE OF INCORPORATION. Management For For 06 TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO REMOVE ANY DIRECTORS OR THE ENTIRE BOARD FOR CAUSE. Management For For 07 TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO REDUCE THE CURRENT VOTING REQUIREMENT TO A MAJORITY OF THE OUTSTANDING SHARES ENTITLED TO VOTE TO AMEND, ALTER, ADD TO OR RESCIND OR REPEAL THE BYLAWS. Management For For MERCADOLIBRE, INC. Security 58733R102 Meeting Type Annual Ticker Symbol MELI Meeting Date 14-Jun-2011 ISIN US58733R1023 Agenda 933438738 - Management City Holding Recon Date 20-Apr-2011 Country Argentina Vote Deadline Date 13-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTON J. LEVY Withheld Against 2 MICHAEL SPENCE Withheld Against 3 MARIO EDUARDO VAZQUEZ For For 02 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.R.L. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 Management For For
